Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/28/2021 have been fully considered but they are not persuasive. 
In regards to claim 11, Applicant argues that Ediger (US 20170072955) does not teach each and every limitation of the amended claim and that, in particular, “wherein whether to enable the inter-vehicle distance control function is determined by determining a user intent to accelerate the host vehicle or a user intent to use the inter-vehicle distance control function although the host vehicle is stopped.” That instead, Ediger merely focuses on a cruise control system with no suggestion of determining whether to enable the control function based on user intent despite the host vehicle being stopped, and Ediger merely teaches a minimum speed in which a minimum no load speed function is not provided or is limited, which does not suggest the particularly claimed limitations. 
However, the limitation as written requires either determining the inter-vehicle distance control function based on a user intent to accelerate the host vehicle or determining inter-vehicle distance control function based on a user intent to use the function when the vehicle is stopped. As such, only one of these two aspects is required by this limitation and the vehicle need not be stopped. Further, as stated in the previous office action cruise and follow control may only be active when above a minimum speed ([0041]). This must happen when there is an acceleration from below the minimum speed to above a minimum speed which only happens based on a user intent. This is enabling the intervehicle distance control function by a determination of user intent to accelerate the host vehicle. Still further, this is equally applicable when the vehicle starts from a stopped speed and activates based upon an acceleration intent causing the vehicle to pass the minimum speed. 

Claim 17 recites similar a limitation and Applicant presents similar arguments as above. This is found to be unpersuasive for the same reasons as previously stated. 
In regards to claim 1, applicant argues Ediger and Sato (US 20200207348), in combination, both fail to teach the limitation of “wherein whether to enable the inter-vehicle distance control function is determined by determining a user intent to accelerate the host vehicle or a user intent to use the inter-vehicle distance control function although the host vehicle is stopped”. Applicant further states similar arguments against Ediger, as used in this combination, as previously presented. Applicant also argues that Sato does not rectify the deficiencies of Ediger. As such, Applicant argues Ediger and Sato fail to render the presently claimed invention unpatentable. This argument is found to be unpersuasive for the same reasons as stated above and there is no challenged deficiency that Sato is required to and fails to remedy that is not already solved by Ediger. 
Applicant argues that the dependent claims 2-10, 12-16, and 18-20 are patentable by virtue of dependency on allegedly independent claims. This argument is found to be unpersuasive for the same reasons as stated above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 13-15, 17, and 18 are rejected under 35 U.S.C. 102(a) as being anticipated by Ediger et al. (US 20170072955).
In regards to claim 11, Ediger teaches a vehicle system, comprising: 
a sensing module configured to obtain information indicating whether there is a forward vehicle of a host vehicle and driving information of the host vehicle; ([0032] detection device 2 of motor vehicle 1 has a position sensor 3, which is a gps receiver, a camera arrangement 4, which is directed forward, and a distance sensor 24 for sensing the distance from the vehicle traveling ahead. If the distance sensor determines a distance then there is also a determination of a forward vehicle. If it cannot determine a distance, then there is no forward vehicle.) and 
an inter-vehicle distance controller configured to determine whether to enable an inter-vehicle distance control function, based on the information indicating whether there is the forward vehicle of the host vehicle and the driving information of the host vehicle, ([0034] cruise and follow mode controller 12 is formed by processor device 17. [0038] actuates distance control according to a setpoint acceleration. May also activate cruise control. [0041] cruise and follow control may only be active when above a minimum speed. One of ordinary skill would have understood that a vehicle is not able to regulate distance between a leading vehicle when no leading vehicle is present, but the vehicle speed may still be regulated. [0038] following control is active while a forward vehicle is detected.)
wherein whether to enable the inter-vehicle distance control function is determined by determining a user intent to accelerate the host vehicle or a user intent to use the inter-vehicle distance control function although the host vehicle is stopped. ([0041] cruise and follow control may only be active when above a minimum speed. One of ordinary skill in the art would have recognized that a driver must accelerate past this speed in order to allow the control to be active. This is enabling the intervehicle distance control function by a determination of user intent to accelerate the host vehicle.)

In regards to claim 13, Ediger teaches the vehicle system of claim 11, further comprising:
a display configured to display at least one or more of the driving information of the host vehicle, information regarding a forward vehicle in front of the host vehicle, information indicating whether to enable the inter-vehicle distance control function, and information regarding a vehicle speed set for inter-vehicle distance control when the inter-vehicle distance control function is enabled. ([0035] the operator control interface 7 has a graphic display of currently determined speed limit, setpoint speed offset, and situation dependent warning output during changeover. This is a speed set for intervehicle distance control function and information regarding a forward vehicle in front of the host vehicle.)

In regards to claim 14, Ediger teaches the vehicle system of claim 13, wherein the inter-vehicle distance controller is configured to:
enable the inter-vehicle distance control function, when a forward vehicle is detected in front of the host vehicle; ([0038] cruise and follow mode controller 12 and processor device 17 calculates a distance control setpoint speed, which is based on the detected distance to a vehicle traveling ahead. The distance control setpoint speed can only be calculated, which is enabling it, when a vehicle is determined to be in front of the host vehicle.)
enable the inter-vehicle distance control function, when no forward vehicle is detected in front of the host vehicle and when a vehicle speed of the host vehicle is greater than or equal to a predetermined reference value; ([0038] cruise control setpoint speed is determined based on speed limit and a driver's specification. [0041] cruise control functions may only operate above a minimum speed. As such, the inter-vehicle distance control function, which includes cruise control, may operate when no forward vehicle is detected and the vehicle speed is above a minimum speed, by setting a cruise control speed for the vehicle.) and


In regards to claim 15, Ediger teaches the vehicle system of claim 14, wherein the inter-vehicle distance controller is configured to:
display a minimum setting speed of the inter-vehicle distance control function or a vehicle speed preset by the user on the display, when in the free activation state of the inter-vehicle distance control function; ([0035] the operator control interface 7 has a graphic display of currently determined speed limit and setpoint speed offset. This is a speed preset by the user and may be displayed in the free activation state.) and
enter a stop hold mode for stopping enablement of the inter-vehicle distance control function. ([0035] operator control interface 7 includes pushbutton keys, which may allow the system to be switched between an active and inactive state. When the system is switched to an inactive state, this is a stop hold mode that may occur during the free activation mode.)

In regards to claim 17, Ediger teaches an inter-vehicle distance control method (Fig 2), comprising: 
obtaining, by a controller, information indicating whether there is a forward vehicle of a host vehicle and driving information of the host vehicle; ([0032] detection device 2 of motor vehicle 1 has a position sensor 3, which is a gps receiver, a camera arrangement 4, which is directed forward, and a distance sensor 24 for sensing the distance from the vehicle traveling ahead. This is driving information. [0034] electronic system has cruise and follow mode controller 12 which receives information. If the distance sensor determines a distance then there is also a determination of a forward vehicle. If it cannot determine a distance, then there is no forward vehicle.) and 
determining, by the controller, whether to enable an inter-vehicle distance control function, based on the information indicating whether there is the forward vehicle of the host vehicle and the driving information of the host vehicle, wherein whether to enable the inter-vehicle distance control function is determined by determining a user intent to accelerate the host vehicle or a user intent to use the inter-vehicle distance control function although the host vehicle is stopped; ([0034] cruise and follow mode controller 12 is formed by processor device 17. [0038] actuates distance control according to a setpoint acceleration. May also activate cruise control. [0041] cruise and follow control may only be active when above a minimum speed. One of ordinary skill would have understood that a vehicle is not able to regulate distance between a leading vehicle when no leading vehicle is present, but the vehicle speed may still be regulated and would have recognized that a driver must accelerate past a minimum speed in order to allow the control to be active. This is enabling the inter-vehicle distance control function by a determination of user intent to accelerate the host vehicle, which may be performed by a controller. [0038] following control is active while a forward vehicle is detected.) and 
operating, by the controller, the host vehicle as a result of the determination whether to enable the inter-vehicle distance control function. ([0038] steps 21 and 22, actuation device actuates drive 

In regards to claim 18, Ediger teaches the inter-vehicle distance control method of claim 17, wherein the determining of whether to enable the inter-vehicle distance control function includes: 
enabling, by the controller, the inter-vehicle distance control function, when a forward vehicle is detected in front of the host vehicle; ([0038] cruise and follow mode controller 12 and processor device 17 calculates a distance control setpoint speed, which is based on the detected distance to a vehicle traveling ahead. The distance control setpoint speed can only be calculated, which is enabling it, when a vehicle is determined to be in front of the host vehicle.)
enabling, by the controller, the inter-vehicle distance control function, when no forward vehicle is detected in front of the host vehicle and when a vehicle speed of the host vehicle is greater than or equal to a predetermined reference value; ([0038] cruise control setpoint speed is determined based on speed limit and a driver's specification. [0041] cruise control functions may only operate above a minimum speed. As such, the inter-vehicle distance control function, which includes cruise control, may operate when no forward vehicle is detected and the vehicle speed is above a minimum speed, by setting a cruise control speed for the vehicle.) and
entering, by the controller, a free activation state of the inter-vehicle distance control function, when no forward vehicle is detected in front of the host vehicle and when the vehicle speed of the host vehicle is less than the predetermined reference value. ([0041] cruise control and following operations may only be operational above a minimum speed. When there is no vehicle in front, distance control 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ediger in view of Sato (US 20200207348).
In regards to claim 1, Ediger teaches an inter-vehicle distance controller ([0034] cruise and follow mode controller 12), comprising: 
a processor configured to determine whether to enable an inter-vehicle distance control function, based on information indicating whether there is a forward vehicle of a host vehicle and driving information of the host vehicle, wherein whether to enable the inter-vehicle distance control function is determined by determining a user intent to accelerate the host vehicle or a user intent to use the inter-vehicle distance control function although the host vehicle is stopped; ([0034] cruise and follow mode controller 12 is formed by processor device 17. [0038] actuates distance control according to a setpoint acceleration. [0041] cruise and follow control may only be active when above a minimum 
Ediger does not teach:
a storage configured to store the information indicating whether there is the forward vehicle of the host vehicle and the driving information of the host vehicle. 
However, Sato teaches a vehicle with an adaptive cruise control that includes a ROM storing programs and data ([0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the cruise and follow control apparatus of Ediger by incorporating the teachings of Sato, such that data may be stored on a ROM.
The motivation to do so is that, as one of ordinary skill in the art would have understood, data must be stored somewhere to use, and a Rom is a convenient and commercially popular solution.

In regards to claim 2, Ediger, as modified by Sato, teaches the inter-vehicle distance controller of claim 1, wherein the processor is configured to:
accelerate the host vehicle at a minimum setting speed of the inter-vehicle distance control function or a vehicle speed preset by the user, when the inter-vehicle distance control function is enabled. ([0038] a cruise control acceleration and a distance control acceleration are determined. These are compared and the lower of the two accelerations is selected for vehicle control. [0033] the cruise control acceleration includes an offset input determined by the user. [0041] the cruise and follow 

In regards to claim 3, Ediger, as modified by Sato, teaches the inter-vehicle distance controller of claim 1, wherein the processor is configured to:
enable the inter-vehicle distance control function, when a forward vehicle is detected in front of the host vehicle. ([0038] cruise and follow mode controller 12 and processor device 17 calculates a distance control setpoint speed, which is based on the detected distance to a vehicle traveling ahead. The distance control setpoint speed can only be calculated, which is enabling it, when a vehicle is determined to be in front of the host vehicle.)

In regards to claim 4, Ediger, as modified by Sato, teaches the inter-vehicle distance controller of claim 1, wherein the processor is configured to:
enable the inter-vehicle distance control function, when no forward vehicle is detected in front of the host vehicle and when a vehicle speed of the host vehicle is greater than or equal to a predetermined reference value. ([0038] cruise control setpoint speed is determined based on speed limit and a driver's specification. [0041] cruise control functions may only operate above a minimum speed. As such, the inter-vehicle distance control function, which includes cruise control, may operate when no forward vehicle is detected and the vehicle speed is above a minimum speed, by setting a cruise control speed for the vehicle.)

In regards to claim 5, Ediger, as modified by Sato, teaches the inter-vehicle distance controller of claim 1, wherein the processor is configured to:


In regards to claim 6, Ediger, as modified by Sato, teaches the inter-vehicle distance controller of claim 5, wherein the processor is configured to:
enter a stop hold mode for stopping enablement of the inter-vehicle distance control function and determine the user intent to accelerate the host vehicle or the user intent to use the inter-vehicle distance control function, when in the free activation state of the inter-vehicle distance control function. ([0035] operator control interface 7 includes pushbutton keys, which may allow the system to be switched between an active and inactive state. When the system is switched to an inactive state, this is a stop hold mode that may occur during the free activation mode.)

In regards to claim 7, Sato teaches an intentional acceleration may be determined by an accelerator pedal request above a threshold value ([0053]). Sato teaches this in the context of overriding cruise control functions, but one of ordinary skill would have recognized it is equally plausible for merely determining a general acceleration intention of the driver.

The motivation to do so is that, as acknowledged by Sato, sudden acceleration or deceleration may cause the vehicle to become unstable or to deviate from its intended lane ([0008]). The invention of Sato has been made in part to solve this problem, as one of ordinary skill in the art would have recognized, that assessing intentional acceleration based on a threshold may allow for a safer ride.

In regards to claim 8, Ediger teaches cruise control and following operations may only be operational above a minimum speed ([0041]). 
Sato teaches an intentional acceleration may be determined by an accelerator pedal request above a threshold value ([0053]). Sato teaches this in the context of overriding cruise control functions, but one of ordinary skill would have recognized it is equally plausible for merely determining a general acceleration intention of the driver.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the cruise and follow control system of Ediger, as already modified by Sato, by further incorporating the teachings of Sato, such that the user intent may be determined by an acceleration request through an accelerator pedal which may be above a threshold value and the vehicle travels at a speed where cruise control may be active.
The motivation to do so is that, as acknowledged by Sato, sudden acceleration or deceleration may cause the vehicle to become unstable or to deviate from its intended lane ([0008]). The invention of Sato has been made in part to solve this problem, as one of ordinary skill in the art would have recognized, that assessing intentional acceleration based on a threshold may allow for a safer ride.

In regards to claim 9, Ediger, as modified by Sato, teaches the inter-vehicle distance controller of claim 8, wherein the processor is configured to:
enable the inter-vehicle distance control function, in response to determining the user intent to accelerate the host vehicle or the user intent to use the inter-vehicle distance control function. ([0034] cruise and follow mode controller 12 is formed by processor device 17. [0038] actuates distance control according to a setpoint acceleration. [0041] cruise and follow control may only be active when above a minimum speed. One of ordinary skill in the art would have recognized that a driver must accelerate past this speed in order to allow the control to be active. This is enabling the inter-vehicle distance control function by a determination of user intent to accelerate the host vehicle. [0035] pushbutton keys may be on the operator control interface 7 which may allow the system to be switched between an active and inactive state, this is enabling the inter-vehicle distance control function in response to the user intent to use the inter-vehicle distance control function.)

In regards to claim 10, Ediger, as modified by Sato, teaches the inter-vehicle distance controller of claim 8, wherein the processor is configured to:
maintain the stop hold mode, in response to determining that the user does not have an intent to accelerate the host vehicle or an intent to use the inter-vehicle distance control function. ([0035] pushbutton keys may be on the operator control interface 7 which may allow the system to be switched between an active and inactive state, this is enabling the inter-vehicle distance control function in response to the user intent to use the inter-vehicle distance control function. When the pushbutton key has been used to switch to the inactive mode, which is the stop hold mode, the inactive mode may be maintained until the pushbutton key is used to switch to the active mode. This is maintaining the stop hold mode in response to an intent to use the inter-vehicle distance control function.)

In regards to claim 12, Ediger teaches the vehicle system of claim 11.
Ediger does not teach: wherein the sensing module includes:
a radar configured to sense a location and speed of an object in front of the host vehicle; and
a camera configured to capture an image of the object in front of the host vehicle.
However, Sato teaches the vehicle includes a millimeter wave radar and a camera and uses them as forward detection means ([0031]). Radars are known in the art to sense location and speed of objects and cameras are known to capture images of objects.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the detection device of Ediger, by incorporating the teachings of Sato, such that the detection device uses a millimeter wave radar and a camera to determine the distance and an image of the forward vehicle.
The motivation to do so is that, as one of ordinary skill would have recognized, these are common optical measuring devices that are cost effective and accurate, while also being popular in the market.

In regards to claim 16, Ediger teaches the vehicle system of claim 15.
Ediger does not teach: wherein the inter-vehicle distance controller is configured to:
determine the user intent to accelerate the host vehicle or the user intent to use the intervehicle distance control function, based on strength of an accelerator pedal of the host vehicle and a vehicle speed of the host vehicle, after entering the stop hold mode.
However, Sato teaches an intentional acceleration may be determined by an accelerator pedal request above a threshold value ([0053]). Sato teaches this in the context of overriding cruise control 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the distance controller of Ediger, as already modified by Sato, by further incorporating the teachings of Sato, such that the user intent may be determined by an acceleration request through an accelerator pedal which may be above a threshold value.
The motivation to do so is that, as acknowledged by Sato, sudden acceleration or deceleration may cause the vehicle to become unstable or to deviate from its intended lane ([0008]). The invention of Sato has been made in part to solve this problem, as one of ordinary skill in the art would have recognized, that assessing intentional acceleration based on a threshold may allow for a safer ride.

In regards to claim 19, Ediger teaches the inter-vehicle distance control method of claim 18, wherein the determining of whether to enable the inter-vehicle distance control function further includes:
displaying, by the controller, a minimum setting speed of the inter-vehicle distance control function or a vehicle speed preset by the user, when in the free activation state of the inter-vehicle distance control function; ([0035] the operator control interface 7 has a graphic display of currently determined speed limit and setpoint speed offset. This is a speed preset by the user and may be displayed in the free activation state.)
entering, by the controller, a stop hold mode for stopping enablement of the inter-vehicle distance control function; ([0035] operator control interface 7 includes pushbutton keys, which may allow the system to be switched between an active and inactive state. When the system is switched to an inactive state, this is a stop hold mode that may occur during the free activation mode.) and
Ediger does not teach:

However, Sato teaches an intentional acceleration may be determined by an accelerator pedal request above a threshold value ([0053]). Sato teaches this in the context of overriding cruise control functions, but one of ordinary skill would have recognized it is equally plausible for merely determining a general acceleration intention of the driver.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the cruise control and following method of Ediger, incorporating the teachings of Sato, such that the user intent may be determined by an acceleration request through an accelerator pedal which may be above a threshold value.
The motivation to do so is that, as acknowledged by Sato, sudden acceleration or deceleration may cause the vehicle to become unstable or to deviate from its intended lane ([0008]). The invention of Sato has been made in part to solve this problem, as one of ordinary skill in the art would have recognized, that assessing intentional acceleration based on a threshold may allow for a safer ride.

In regards to claim 20, Ediger, as modified by Sato, teaches the inter-vehicle distance control method of claim 19, wherein the determining of whether to enable the inter-vehicle distance control function includes:
enabling, by the controller, the inter-vehicle distance control function, in response to determining the user intent to accelerate the host vehicle or the user intent to use the inter-vehicle distance control function; ([0034] cruise and follow mode controller 12 is formed by processor device 17. [0038] actuates distance control according to a setpoint acceleration. [0041] cruise and follow control may only be active when above a minimum speed. One of ordinary skill in the art would have recognized that a driver must accelerate past this speed in order to allow the control to be active. This is 
maintaining, by the controller, the stop hold mode, in response to determining that the user does not have an intent to accelerate the host vehicle or an intent to use the inter-vehicle distance control function. ([0035] pushbutton keys may be on the operator control interface 7 which may allow the system to be switched between an active and inactive state, this is enabling the inter-vehicle distance control function in response to the user intent to use the inter-vehicle distance control function. When the pushbutton key has been used to switch to the inactive mode, which is the stop hold mode, the inactive mode may be maintained until the pushbutton key is used to switch to the active mode. This is maintaining the stop hold mode in response to an intent to use the inter-vehicle distance control function.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kato (US 20120078484) teaches an advanced cruise control system that can determine an acceleration to be applied to the vehicle based on a determination of the lane of the vehicle.
lnoguchi et al. (US 20180079411) teaches a cruise control speed setting control apparatus that can make use of a speed limit and can adjust based on driver operations including acceleration adjustment.
Aoki et al.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661